UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
MICHAEL WILLIAMS, )
Petitioner, §
v. ) No. 4:94CVl054 RLW
TROY STEELE, §
Respondent. §

MEMORANDUM AND ORDER

This closed federal habeas matter is before the Court on Petitioner’s pro Se Motion to
Arnend this Court’s Mernorandurn and Order of June ll, 20l8 Pursuant to Fed. R. Civ. P.

Ruie 59(e) (ECF No. 43). The Court stated the procedural background of this case in its
Menrorandurn and Order of June ll, 2018. The Court incorporates those facts by reference as if
fully set forth herein. ln that Order, the Court denied Petitioner’s Request for Relief under

Fed. R. Civ. P. Rule 6()(b) for Petitioner’s failure to obtain advance authorization from the
Eighth Circuit Court of Appeals to file a successive petition for Writ of habeas corpus, as
required by 28 U.S.C. § 2254(b)(3)(A).

“A district court has broad discretion in determining Whether to grant or deny a motion to
alter or amend judgment pursuant to Rule 59(e).” Unifea' States v. Metro. Sz‘. Louis Sewer Dist.,
440 F.3d 930, 933 (8th Cir. 2006). “Rule 59(e) motions serve the limited function of correcting
‘nianifest errors of law or fact or to present newly discovered evidence.”’ Id. (quoting
Innr)vative Home Healrh Care v. P. T.-O. T. Assoc. ofthe Black Hills, 141 F.?)d 1284, 1286 (Sth
Cir.l998), Motions under 59(e) “cannot be used to introduce new evidence, tender new legal
theories, or raise arguments Which could have been offered or raised prior to entry of judgment.”

Ia'. (quoting Innovczfz`ve Home Health Ca.re, 141 F.3d at 1286).

 

To prevail on a Rule 59(e) motion, the movant must show that (l) the evidence

was discovered after trial; (2) the movant exercised due diligence to discover the

evidence before the end of trial; (3) the evidence is material and not merely

cumulative or impeaching; and (4) a new trial considering the evidence would
probably produce a different result.
]d. “A motion to reconsider ‘cannot be used to raise arguments which could have been raised
prior to the issuance ofjudgment.”’ Adc/ms v. Campbell, No. 2:12 cv-()O()24HBA, 2014 WL
ll7568, at *l (E.D. Mo. Jan. 13, 20l4) (quoting Hagerman v. Yukon Energy Corp., 839 F.2d
407, 414 (Sth Cir.l988)).

Petitioner asserts in his Motion to Arnend Pursuant to Rule 59(e) that “new facts that
show a high probability of actual innocence” provide grounds to reopen his case. He does not,
however, offer any additional explanation of what this alleged “new facts” are or how they
establish his “actual innocence” of his underlying conviction if the alleged “new facts” are the
same ones asserted in his prior Rule 60(b) Motion related to his previous attorney’s alleged
conflict of interest, the Court has already declined to address those claims due to Petitioner’s
failure to follow the procedure in § 2244.

Finally, Petitioner asks the Court to transfer the case to the Eighth Circuit on its own. l~le
claims the Court may upon its own discretion transfer the case to the Court of Appeals to
determine whether his successive petition for writ of habeas corpus satisfies the requirements of
§ 2244. Petitioner, however, fails to provide any legal authority supporting his assertion that a
district court may transfer a successive habeas petition to the Court of Appeals. Further, he

seems to disregard the Court’s previous ruling that he must seek authorization from the Court of

Appeals.

 

Accordingly,
IT IS HEREBY ORDERED that Petitioner’s Motion to Amend this Court’s
Mernorandurn and Order of lune ll, 2018 (ECF No. 43) is DENIEI).

Dated this 3rd day of October, 2018.

YW@% ,Z/A§QD

'RONNIE L. wHITE
UNiTEi) sTA'rEs i)lsTRrCT JUDGE

 

 

